TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 28, 2015



                                    NO. 03-14-00528-CR


                            James Alan Weatherford, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgments of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgments of conviction.    Therefore, the Court affirms the district court’s

judgments of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.